

Exhibit 10.26
EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT (“Agreement”), dated as of September 19, 2017, between Arch
Capital Group Ltd., a Bermuda corporation (the “Company”), and Maamoun Rajeh
(the “Executive”). This Agreement will become effective as of October 1, 2017
and, as of such effective date, will supersede in its entirety the Prior
Agreement.
The parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
SECTION 1.01. Definitions. For purposes of this Agreement, the following terms
have the meanings set forth below:
“Accounting Firm” has the meaning set forth in Section 12.10.
“Affiliate” means any Person, directly or indirectly, through one or more
intermediaries, Controlling, Controlled by, or under common Control with the
Company. For purposes hereof, (a) “Control” means the ownership, directly or
indirectly, of (i) in the case of a corporation, Voting Securities (as defined
below) representing 50% or more of the total voting power or value of all the
then outstanding Voting Securities of such corporation or (ii) in the case of a
partnership, limited liability company, association or other business entity
(“Business Entity”), 50% or more of the partnership or other similar ownership
interest of such Business Entity; and (b) “Voting Security” means any security
of a corporation which carries the right to vote generally in the election of
directors. For purposes of the definition of “Control,” (x) a Person will be
deemed to have a 50% or more ownership interest in a Business Entity if such
Person is allocated 50% or more of Business Entity gains or losses or controls
the managing director or member or general partner of such Business Entity; and
(y) “Controlling” and “Controlled” have meanings correlative thereto.
“Base Salary” has the meaning set forth in Section 4.01.
“Bonus Amount” means the greater of (i) the Executive’s target annual bonus for
the year during which Notice of Termination is given, or (ii) the average of the
Executive’s actual annual bonus for the three years immediately preceding the
year during which Notice of Termination is given (or such lesser number of years
in which the Executive was employed by the Company or its Affiliate).
“Cause” means (a) theft or embezzlement by the Executive with respect to the
Company or its Affiliates; (b) malfeasance or gross negligence in the
performance of the Executive’s duties; (c) the Executive’s conviction of any
felony or any crime involving moral turpitude; (d) willful or prolonged absence
from work by the Executive (other than by reason of disability due to physical
or mental illness) or failure, neglect or refusal by the Executive to perform
his duties and responsibilities without the same being corrected within ten (10)
days after being given written notice thereof; (e) continued and habitual use of
alcohol by the Executive to an extent which materially impairs the Executive’s
performance of his duties; (f) the Executive’s use of illegal drugs; or (g) the
material breach by the Executive of any of the covenants contained in this
Agreement.
“Code” means the U.S. Internal Revenue Code of 1986, as amended.
“Confidential Information” means information that is not generally known to the
public and that was or is used, developed or obtained by the Company or its
Affiliates in connection with their business. It shall not include information
(a) required to be disclosed by court or administrative order or called for in a
subpoena or discovery request regular on its face, (b) lawfully obtainable from
other sources or which is in the public domain through no fault of the
Executive; or (c) the disclosure of which is consented to in writing by the
Company.
“Date of Termination” has the meaning set forth in Section 5.01.
“Employment Period” has the meaning set forth in Section 2.01.
“Good Reason” means, without the Executive’s written consent and subject to the
timely notice requirement and the Company’s opportunity to cure set forth in
Section 5.05 below, (a) the material diminution of any material duties or



--------------------------------------------------------------------------------

1 | Page

--------------------------------------------------------------------------------




responsibilities of the Executive; (b) a material reduction in the Executive’s
Base Salary; or (c) any material breach by the Company of the provisions
contained in this Agreement.
“Intellectual Property” has the meaning set forth in Section 7.01.
“Notice of Termination” has the meaning set forth in Section 5.05.
“Noncompetition Period” has the meaning set forth in Section 9.01.
“Nonsolicitation Period” has the meaning set forth in Section 9.02.
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, an estate, a trust, a joint
venture, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.
“Permanent Disability” means those circumstances where the Executive is unable
to continue to perform the usual customary duties of his assigned job or as
otherwise assigned in accordance with the provisions of this Agreement for a
period of six (6) months in any twelve (12) month period because of physical,
mental or emotional incapacity resulting from injury, sickness or disease. Any
questions as to the existence of a Permanent Disability shall be determined by a
qualified, independent physician selected by the Company and approved by the
Executive (which approval shall not be unreasonably withheld). The determination
of any such physician shall be final and conclusive for all purposes of this
Agreement.
“Reimbursable Expenses” has the meaning set forth in Section 4.04.
“Start Date” has the meaning set forth in Section 2.01.
ARTICLE 2
EMPLOYMENT
SECTION 2.01. Employment. The Company shall employ the Executive, and the
Executive shall accept employment with the Company, for the period beginning on
October 1, 2017 (the “Start Date”) and ending on the Date of Termination as
provided in Section 5.01 (the “Employment Period”). If the Executive fails to
satisfy the condition set forth in the preceding sentence, he shall forfeit all
rights hereunder.
ARTICLE 3
POSITION AND DUTIES
SECTION 3.01. Position and Duties. During the Employment Period, the Executive
shall serve as Chairman and Chief Executive Officer of Arch Worldwide
Reinsurance Group of the Company and shall have such responsibilities, powers
and duties as may from time to time be prescribed by the President of the
Company; provided that such responsibilities, powers and duties are
substantially consistent with those customarily assigned to individuals serving
in such positions at comparable companies or as may be reasonably required by
the conduct of the business of the Company. During the Employment Period the
Executive shall devote substantially all of his working time and efforts to the
business and affairs of the Company. The Executive shall not directly or
indirectly render any services of a business, commercial or professional nature
to any other person or for-profit organization not related to the business of
the Company or its Affiliates, whether for compensation or otherwise, without
prior written consent of the Company.
SECTION 3.02. Work Permits. The Executive shall cooperate in all reasonable
respects with the Company to obtain, maintain and renew a suitable (for the
purposes of the Executive’s contemplated employment by the Company) work permit
by the Bermuda government authorities and any other permits required by any
Bermuda government authority. The Company shall be responsible for permit fees,
and all other expenses, including legal expenses, in connection with obtaining
and maintaining such work permit.
SECTION 3.03. Work Location. While employed by the Company hereunder, the
Executive shall perform his duties (when not traveling or engaged elsewhere in
the performance of his duties) at the offices of the Company in Bermuda. The
Executive shall travel to such places on the business of the Company in such
manner and on such occasions as the Company may from time to time reasonably
require.



--------------------------------------------------------------------------------

2 | Page

--------------------------------------------------------------------------------




SECTION 3.04. Relocation. Upon the termination of Executive’s employment for any
reason, the Company shall reimburse the Executive for all reasonable expenses
incurred by him for the cost of relocating all of his household items to the
United States and airfare for Executive and his family to return to the United
States, in each case, subject to the Company’s requirements with respect to
reporting and documentation of such expenses; provided, however, that any such
expenses must be incurred by the Executive not later than the last day of the
calendar year following the calendar year in which the Executive’s “separation
from service” (within the meaning of Treas. Reg. Section 1.409A-1(h)) with the
Company occurs, and any such reimbursement shall be made promptly upon
presentation by the Executive to the Company of the required documentation and,
in all events, no later than the last day of the second calendar year following
the calendar year in which the Executive’s “separation from service” with the
Company occurs.
ARTICLE 4
BASE SALARY AND BENEFITS
SECTION 4.01. Base Salary. During the Employment Period, the Executive’s base
salary will be $650,000 per annum (the “Base Salary”). The Base Salary will be
payable monthly on the 15th day of each month, two weeks in arrears and two
weeks in advance. Annually during the Employment Period the Company shall review
with the Executive his job performance and compensation, and if deemed
appropriate by the Board of Directors of the Company, in its discretion, the
Executive’s Base Salary may be increased. Normal hours of employment are 8:30
a.m. to 5:00 p.m., Monday to Friday. The Executive’s salary has been computed to
reflect that his regular duties are likely, from time to time, to require more
than the normal hours per week and the Executive shall not be entitled to
receive any additional remuneration for work outside normal hours.
SECTION 4.02. Bonuses. In addition to the Base Salary, the Executive shall be
eligible to participate in an annual bonus plan on terms set forth from time to
time by the Board of Directors of the Company. The Executive’s target annual
bonus will be 100% of his Base Salary.
SECTION 4.03. Benefits. In addition to the Base Salary, and any bonuses payable
to the Executive pursuant to this Agreement, the Executive shall be entitled to
the following benefits during the Employment Period:
(a)
such major medical, life insurance and disability insurance coverage as is, or
may during the Employment Period, be provided generally for other senior
executive officers of the Company as set forth from time to time in the
applicable plan documents;

(b)
in addition to the usual public holidays and eight (8) paid days off for sick
leave, a maximum of five (5) weeks of paid vacation annually during the term of
the Employment Period (Section 11 of the Bermuda Employment Act 2000 shall
otherwise not apply to the Executive’s employment hereunder);

(c)
benefits under any plan or arrangement available generally for the senior
executive officers of the Company, subject to and consistent with the terms and
conditions and overall administration of such plans as set forth from time to
time in the applicable plan documents;

(d)
payment by the Company of the reasonable cost of preparation of annual tax
returns and associated tax planning on a basis no less favorable than such
arrangements provided on the date hereof to similarly situated senior executives
residing in Bermuda, and the cost paid by the Company under this Section 4.03(d)
for one calendar year shall be paid by the Company promptly upon presentation by
the Executive to the Company of the required documentation and, in all events,
not later than the end of the following calendar year; and

(e)
other fringe benefits customarily provided from time to time during the
Employment Period to similarly situated senior executives residing in Bermuda.

SECTION 4.04. Expenses. The Company shall reimburse the Executive for all
reasonable expenses incurred by him in the course of performing his duties under
this Agreement which are consistent with the Company’s policies in effect from
time to time with respect to travel, entertainment and other business expenses
(“Reimbursable Expenses”), subject to the Company’s requirements with respect to
reporting and documentation of expenses.



--------------------------------------------------------------------------------

3 | Page

--------------------------------------------------------------------------------




SECTION 4.05. Share-Based Awards. The Executive shall be eligible to participate
in the Company’s Long Term Incentive and Share Award Plans (and any similar plan
adopted by the Company) under which share-based awards may be granted, as
determined by the Board of Directors of the Company in its discretion.
ARTICLE 5
TERM AND TERMINATION
SECTION 5.01. Term. The expected term of this Agreement is for at least three
years from the Start Date.  Notwithstanding the foregoing, the Employment Period
shall in all events end on the Date of Termination, whenever occurring.  For
purposes of this Agreement, the “Date of Termination” shall mean the first to
occur of the following:  (a) the six (6) month anniversary of the Company
providing Notice of Termination (as defined below) without Cause to the
Executive; (b) immediately upon the Company providing Notice of Termination for
Cause to the Executive; (c) the six (6) month anniversary of the Executive
providing Notice of Termination specifying his resignation for Good Reason to
the Company; (d) the six (6) month anniversary of the Executive providing Notice
of Termination by the Executive without Good Reason to the Company; (e) the
fifth (5th) day following the Company providing Notice of Termination to the
Executive as a result of the Executive’s Permanent Disability; and (f) the date
of Executive’s death.  In the event that there are circumstances which would
give rise to a termination by the Company for Cause, the Company may, in its
sole and exclusive discretion, treat such termination as a termination without
Cause. Upon termination of the Executive’s employment with the Company for any
reason, the Executive shall resign from all positions and in all capacities with
the Company and its Affiliates or from any other company or other Person with
which the Executive is serving at the Company’s request.
SECTION 5.02 Resignation by the Executive Without Good Reason. If the Employment
Period shall be terminated as a result of the Executive’s resignation or leaving
of his employment, other than for Good Reason, the Executive shall continue to:
(a) receive Base Salary and benefits set forth in Section 4.03 through the Date
of Termination, except that any amount payable after the Executive’s “separation
from service” (within the meaning of Treas. Reg. Section 1.409A-1(h)) with the
Company will be subject to Section 12.09 below; and (b) the Company will make a
cash lump sum payment to the Executive equal to one half of the sum of (I) the
Bonus Amount, and (II) a pro-rated portion of the Bonus Amount based on the
number of days elapsed in the calendar year through the date Notice of
Termination is given, which payment shall be made on the date that is sixty (60)
days following the Date of Termination, and (c) receive reimbursement of all
Reimbursable Expenses incurred by the Executive prior to the Date of
Termination. The Executive’s entitlements under all other benefit plans and
programs of the Company shall be as determined thereunder.
SECTION 5.03 Termination for Good Reason or Without Cause. If the Employment
Period shall be terminated by the Executive for Good Reason or by the Company
without Cause, the Executive shall continue to: (a) receive Base Salary through
the six (6) month anniversary of the Date of Termination, such amount to be paid
in accordance with the regular payroll practices of the Company (except that any
amount otherwise payable after the Date of Termination and prior to the sixtieth
(60th) day following the Date of Termination shall instead be paid on such
sixtieth (60th) day), and except that any amount payable after the Executive’s
“separation from service” (within the meaning of Treas. Reg. Section
1.409A-1(h)) with the Company will be subject to Section 12.09 below; (b)
receive an amount equal to the sum of (i) the Executive’s target annual bonus
plus (ii) a pro-rated portion of the Executive’s target annual bonus based on
the number of days elapsed in the calendar year through the date Notice of
Termination is given, one half of which amount shall be paid in cash in a single
lump sum on the date that is sixty (60) days following the Date of Termination
and the remaining half of which shall be paid in accordance with the regular
payroll practices of the Company (except that any amount otherwise payable after
the Date of Termination and prior to the sixtieth (60th) day following the Date
of Termination shall instead be paid on such sixtieth (60th) day); (c) receive
benefits set forth in Section 4.03 above through the Date of Termination, except
that any amount payable after the Executive’s “separation from service” (within
the meaning of Treas. Reg. Section 1.409A-1(h)) with the Company will be subject
to Section 12.09 below, and (d) receive his major medical insurance coverage
benefits from the Company’s plan in effect from time to time (provided the
Executive continues to pay the portion of the premiums for such coverage that
are charged to similarly situated active employees) for a period equal to the
lesser of (i) six (6) months after the Date of Termination, and (ii) until the
Executive is provided by another employer with benefits substantially comparable
to the benefits provided by such plan; and (f) receive reimbursement for all
Reimbursable Expenses incurred by the Executive prior to the Date of
Termination. The Executive’s entitlements under all other benefit plans and
programs of the Company shall be as determined thereunder. Notwithstanding the
foregoing, the Executive shall be entitled to the amounts described above (other
than Base Salary and benefits as set forth in Section 4.03 through the Date of
Termination) only if (i) the Executive has entered into an irrevocable (except
to the extent required by law, and to the extent required by law to be
revocable, has not revoked) general release of claims, which, subject to Section
5.07 below, is reasonably satisfactory to the Company (“Release”), on or before
the date that



--------------------------------------------------------------------------------

4 | Page

--------------------------------------------------------------------------------




is fifty (50) days following the Date of Termination (but not prior to the Date
of Termination), and (ii) the Executive has not breached and does not breach the
provisions of Sections 6.01, 7.01, 8.01, 9.01, 9.02 or 11.01 of this Agreement.
SECTION 5.04 Termination for Other Reasons. If the Employment Period shall be
terminated by the Company with Cause, as a result of the Executive’s Permanent
Disability or upon the Executive’s death, the Executive (or his beneficiaries or
estate, in the case of death) shall continue to (a) receive Base Salary and
benefits set forth in Section 4.03 above through the Date of Termination, except
that any amount payable after the Executive’s “separation from service” (within
the meaning of Treas. Reg. Section 1.409A-1(h)) with the Company will be subject
to Section 12.09 below; and (b) in the case of termination due to the
Executive’s Permanent Disability or death, receive his major medical insurance
coverage benefits from the Company’s plan in effect at the time of such
termination for a period equal to the lesser of (i) twelve (12) months after the
Date of Termination, and (ii) until the Executive is provided by another
employer with benefits substantially comparable to the benefits provided by such
plan; and (d) receive reimbursement for all Reimbursable Expenses incurred by
the Executive prior to the Date of Termination. The Executive’s entitlements
under all other benefit plans and programs of the Company shall be as determined
thereunder.
SECTION 5.05. Notice of Termination and Opportunity to Cure. Any termination by
the Company for Permanent Disability or Cause or without Cause or by the
Executive for Good Reason or without Good Reason shall be communicated by
written Notice of Termination to the other party hereto. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the date the termination is to take effect (consistent with the terms of this
Agreement), the specific termination provision in this Agreement relied upon
and, for a termination for Permanent Disability or for Cause or for a
resignation for Good Reason, shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of employment under the
provision indicated. It shall be a condition precedent to the Executive’s right
to terminate employment for Good Reason that (i) the Executive shall first have
given the Company written notice that an event or condition constituting Good
Reason has occurred within ninety (90) days after such occurrence, and any
failure to give such written notice within such period will result in a waiver
by the Executive of his right to terminate for Good Reason as a result of such
event or condition, and (ii) a period of thirty (30) days from and after the
giving of such written notice shall have elapsed without the Company having
effectively cured or remedied such occurrence during such 30-day period, unless
such occurrence cannot be cured or remedied within thirty (30) days, in which
case the period for remedy or cure shall be extended for a reasonable time (not
to exceed an additional fifteen (15) days) provided that the Company has made
and continues to make a diligent effort to effect such remedy or cure.
SECTION 5.06. Garden Leave. Following any Notice of Termination, whether by the
Company or the Executive and until the end of the Employment Period, the Company
may direct, in its sole and exclusive discretion, that the Executive perform no
duties and exercise no powers or authorities in connection with his employment,
resign from any office with the Company and its Affiliates and not attend any
premises of any of the Company and its Affiliates; provided, however, that,
following any such direction, the Executive will continue to be required to
comply with his other obligations under this Agreement and will continue to have
a duty of loyalty to the Company as an employee (“Garden Leave”).
Notwithstanding the above, the Company may at its discretion require the
Executive to perform duties at any time during the Garden Leave, which duties
may be withdrawn at any time at the Company’s discretion, and, during the Garden
Leave, the Executive shall: (a) remain an employee of the Company and be bound
by the terms of this Agreement; (b) not, without the prior written consent of
the Company, attend his place of work or any other premises of any of the
Company and its Affiliates or access the information technology systems of the
Company and its Affiliates; (c) not, without the prior written consent of the
Company, contact or deal with (or attempt to contact or deal with) any officer,
employee, consultant, client, customer, investor, supplier, agent, distributor,
shareholder, adviser or other business contact of any of the Company and its
Affiliates; (d) promptly disclose in writing to the Company any attempt at
contact with the Executive made by any such person or entity with whom the
Executive has been required to have no contact pursuant to this Section 5.06;
and (e) be ready and available to perform such duties as the Company may
require, ensuring that the Company knows where and how he can be contacted and
complying with any written requests to contact a specified employee of the
Company at specified intervals.
SECTION 5.07 Release. In consideration of the mutual promises herein and the
payments detailed in this Article 5, the Executive, on behalf of himself and his
heirs and assigns, in a form reasonably satisfactory to the Company, shall, with
respect to any termination of employment under Section 5.03, execute a Release
which irrevocably and unconditionally releases and forever discharges,
individually and collectively, the Company and its Affiliates, and each of their
respective officers, directors, employees, shareholders, representatives, parent
companies, subsidiaries, predecessors, successors, assigns, attorneys and all
persons acting by, through or in concert with them, of and from any and all
charges, claims, complaints, demands, liabilities or causes of action, known or
unknown, that the Executive may have at the effective date of the Release or has
ever had against



--------------------------------------------------------------------------------

5 | Page

--------------------------------------------------------------------------------




any such Person. Notwithstanding any other provision hereof, the Executive shall
not be required by any general release to release claims that the Executive may
have against the Company that arise after the effective date of the Release, any
rights the Executive may have to enforce Section 5.03 of this Agreement, or any
rights of the Executive to be indemnified under the organizational documents of
the Company and its Affiliates or under applicable law or pursuant to the
Company’s directors’ and officers’ liability insurance policies.
ARTICLE 6
CONFIDENTIAL INFORMATION
SECTION 6.01. Nondisclosure and Nonuse of Confidential Information. The
Executive will not disclose or use at any time during or after the Employment
Period any Confidential Information of which the Executive is or becomes aware,
whether or not such Confidential Information is developed by him, except to the
extent that such disclosure or use is directly related to and required by the
Executive’s performance of duties assigned to the Executive pursuant to this
Agreement. Under all circumstances and at all times, the Executive will take all
appropriate steps to safeguard Confidential Information in his possession and to
protect it against disclosure, misuse, espionage, loss and theft.
SECTION 6.02. Defend Trade Secrets Act. Pursuant to 18 U.S.C. § 1833(b), the
Executive understands that the Executive will not be held criminally or civilly
liable under any Federal or State trade secret law for the disclosure of a trade
secret of the Company that (i) is made (x) in confidence to a Federal, State, or
local government official, either directly or indirectly, or to the Executive’s
attorney and (y) solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) is made in a complaint or other document
that is filed under seal in a lawsuit or other proceeding. The Executive
understands that if the Executive files a lawsuit for retaliation by the Company
for reporting a suspected violation of law, the Executive may disclose the trade
secret to the Executive’s attorney and use the trade secret information in the
court proceeding if the Executive (I) files any document containing the trade
secret under seal, and (II) does not disclose the trade secret, except pursuant
to court order. Nothing in this Agreement is intended to conflict with 18 U.S.C.
§ 1833(b) or create liability for disclosures of trade secrets that are
expressly allowed by such section. Further, nothing in this Agreement or any
other agreement or arrangement with the Company or any of its Affiliates shall
prohibit or restrict the Executive from making any disclosure of information or
documents to any governmental agency or legislative body, any self-regulatory
organization, the Legal Department of the Company, and/or pursuant to the
whistleblower provisions of the Dodd-Frank Act or Sarbanes-Oxley Act.
ARTICLE 7
INTELLECTUAL PROPERTY
SECTION 7.01. Ownership of Intellectual Property. In the event that the
Executive as part of his activities on behalf of the Company generates, authors
or contributes to any invention, design, new development, device, product,
method of process (whether or not patentable or reduced to practice or
comprising Confidential Information), any copyrightable work (whether or not
comprising Confidential Information) or any other form of Confidential
Information relating directly or indirectly to the business of the Company as
now or hereinafter conducted (collectively, “Intellectual Property”), the
Executive acknowledges that such Intellectual Property is the sole and exclusive
property of the Company and hereby assigns all right title and interest in and
to such Intellectual Property to the Company. Any copyrightable work prepared in
whole or in part by the Executive during the Employment Period will be deemed “a
work made for hire” under Section 201(b) of the United States Copyright Act of
1976, as amended, and the Company will own all of the rights comprised in the
copyright therein. The Executive will promptly and fully disclose all
Intellectual Property and will cooperate with the Company to protect the
Company’s interests in and rights to such Intellectual Property (including
providing reasonable assistance in securing patent protection and copyright
registrations and executing all documents as reasonably requested by the
Company, whether such requests occur prior to or after termination of
Executive’s employment hereunder).
ARTICLE 8
DELIVERY OF MATERIALS UPON TERMINATION OF EMPLOYMENT
SECTION 8.01. Delivery of Materials upon Termination of Employment. As requested
by the Company, from time to time and upon the termination of the Executive’s
employment with the Company for any reason, the Executive will promptly deliver
to the Company all property of the Company in the Executive’s possession or
within his control, including, without limitation, all copies and embodiments,
in whatever form or medium, of all Confidential Information or Intellectual
Property in



--------------------------------------------------------------------------------

6 | Page

--------------------------------------------------------------------------------




the Executive’s possession or within his control (including written records,
notes, photographs, manuals, notebooks, documentation, program listings, flow
charts, magnetic media, disks, diskettes, tapes and all other materials
containing any Confidential Information or Intellectual Property), irrespective
of the location or form of such property and, if requested by the Company, will
provide the Company with written confirmation that all such property have been
delivered to the Company.
ARTICLE 9
NONCOMPETITION AND NONSOLICITATION
SECTION 9.01. Noncompetition. The Executive acknowledges that during his
employment with the Company, hewill become familiar with trade secrets and other
Confidential Information concerning the Company and its Affiliates and their
respective predecessors, and that his services will be of special, unique and
extraordinary value to the Company. In addition, the Executive hereby agrees
that at any time during the Employment Period, and for a period ending one (1)
year after the termination of the Executive's employment (the “Noncompetition
Period”), he will not directly or indirectly own, manage, control, participate
in, consult with, render services for or in any manner engage in any Restricted
Business;
provided, however, that if the Executive’s termination of employment occurs as a
result of the Executive’s resignation or leaving of his employment other than
for Good Reason, except as provided in clause (Y) below, the Noncompetition
Period shall continue beyond the Date of Termination only if (i) the Company
pays the Executive, for each day during which the Noncompetition Period so
continues (taking into account Section 9.04 below), an amount equal to 1/365th
of the sum of (A) the Executive’s annual Base Salary, plus (B) the Executive’s
Bonus Amount, and (C) a pro-rated portion of the Executive’s Bonus Amount based
on the number of days elapsed in the calendar year through the date Notice of
Termination is given, such amount to be paid in accordance with the regular
payroll practices of the Company (except that any amount otherwise payable after
the Date of Termination and prior to the sixtieth (60th) day following the Date
of Termination shall instead be paid on such sixtieth (60th) day); and (ii) the
Executive shall continue to receive his major medical insurance coverage
benefits from the Company’s plan in effect from time to time (provided the
Executive continues to pay the portion of the premiums for such coverage that
are charged to similarly situated active employees) for a period equal to the
lesser of (x) the end of the Noncompetition Period, and (y) until the Executive
is provided by another employer with benefits substantially comparable (with no
pre-existing condition limitations) to the benefits provided by such plan; and
provided further, however, that:
(X) the Company may elect, in its sole discretion, by written notice to the
Executive given not more than ten (10) business days after the date Notice of
Termination is given by the Executive without Good Reason, to not continue the
Noncompetition Period beyond the Date of Termination or to reduce the
Noncompetition Period under such circumstances so that it ends on the date set
forth in such written notice (which shall not be later than twelve (12) months
after the Date of Termination), in which case the Company’s obligation to make
payments and provide benefits under this Section 9.01 shall end at the end of
the Noncompetition Period, and
(Y) the Company’s requirement to make payments under this Section 9.01 as a
condition to continuation of the Noncompetition Period shall apply only if the
Executive has entered into a general release of claims reasonably satisfactory
to the Company on or before the date that is fifty (50) days following the Date
of Termination (but not prior to the Date of Termination) and does not revoke
such release prior to the end of any applicable revocation period (it being
understood that such general release will not require the Executive to release
his rights under this Section 9.01 and will not contain any employment
restrictions or non-solicitation obligations other than those set forth in this
Agreement) and the Executive has not breached and does not breach the provisions
of Sections 6.01, 7.01, 8.01, 9.01, 9.02 or 10.01 hereof.
“Restricted Business” means (i) any business competing with the reinsurance
businesses of the Company or its Affiliates as such businesses exist or are in
process as of the date of termination, within any geographical area in which the
Company or its Affiliates engage or plan to engage in such businesses, and (ii)
any business that is materially competitive with the businesses that (I) are at
the time in question being conducted by the Company or its Affiliates with which
the Executive was involved to a material extent in the twelve (12) months prior
to termination of the Executive’s employment, or (II) were, during the
Executive’s employment, either being conducted by, or being actively developed
by, the Company or its Affiliates with which the Executive was involved to a
material extent in the twelve (12) months prior to termination of Executive’s
employment. It shall not be considered a violation of this Section 9.01 for the
Executive to be a passive owner of not more than



--------------------------------------------------------------------------------

7 | Page

--------------------------------------------------------------------------------




2% of the outstanding stock of any class of a corporation which is publicly
traded, so long as the Executive has no active participation in the business of
such corporation.
SECTION 9.02. Nonsolicitation. The Executive acknowledges that during his
employment with the Company, he will become familiar with trade secrets and
other Confidential Information concerning the Company, its Affiliates and their
respective predecessors, and that his services will be of special, unique and
extraordinary value to the Company. The Executive hereby agrees that (a) during
the Employment Period and for a period of one (1) year after the date of
termination of employment (the “Nonsolicitation Period”) the Executive will not,
directly or indirectly, induce or attempt to induce any Relevant Employee of the
Company or its Affiliates to leave the employ of the Company or its Affiliates,
or in any way interfere with the relationship between the Company or its
Affiliates and any Relevant Employee thereof or otherwise employ or receive the
services of any individual who was a Relevant Employee of the Company or its
Affiliates at the Date of Termination or within the twelve-month period prior
thereto, and (b) during the Nonsolicitation Period, the Executive will not
induce or attempt to induce any Restricted Customer to cease doing business with
the Company or its Affiliates. For purposes of this Agreement, a “Relevant
Employee” shall mean a director, officer, underwriter or manager of the Company
or its Affiliates, in each case with whom the Executive had material dealings at
any time during the period of twelve (12) months prior to the Date of
Termination. A “Restricted Customer” shall mean any firm, company or Person who
was a customer, investor, supplier, client, insured, reinsured, reinsurer,
broker, agent, licensee or other business relation of the Company or its
Affiliates and with whom Executive had material dealings during the twelve (12)
months prior to termination of the Executive’s employment.
SECTION 9.03. Enforcement. If, at the enforcement of Sections 9.01 or 9.02, a
court holds that the duration or scope stated herein are unreasonable under
circumstances then existing, the parties agree that the maximum duration and
scope reasonable under such circumstances will be substituted for the stated
duration or scope and that the court will be permitted to revise the
restrictions contained in this Article 9 to cover the maximum duration and scope
permitted by law.
SECTION 9.04 Coordination with Garden Leave. The lengths of the Noncompetition
Period and the Nonsolicitation Period shall be reduced by any period that the
Executive is required to remain away from the office during his notice period or
not undertake his normal duties pursuant to Section 5.06 above.
ARTICLE 10
EQUITABLE RELIEF
SECTION 10.01. Injunctive or Other Equitable Relief. The Executive acknowledges
that (a) the covenants contained herein are reasonable, (b) the Executive’s
services are unique, and (c) a breach or threatened breach by him of any of his
covenants and agreements with the Company and its Affiliates contained in
Sections 6.01, 7.01, 8.01, 9.01 or 9.02 could cause irreparable harm to the
Company or its Affiliates for which they would have no adequate remedy at law.
Accordingly, and in addition to any remedies which the Company and its
Affiliates may have at law, in the event of an actual or threatened breach by
the Executive of his covenants and agreements contained in Sections 6.01, 7.01,
8.01, 9.01 or 9.02, the Company and its Affiliates shall have the absolute
right, without the need to post a bond or any other type of security, to
commence a lawsuit or other proceeding in any court of competent jurisdiction
(the “Selected Court”) seeking injunctive or other equitable relief (an
“Injunction Proceeding”). In furtherance thereof, the Executive expressly and
irrevocably agrees that the Selected Court may exercise personal jurisdiction
over him in connection with any Injunction Proceeding and further agrees not to
assert that any court other than the Selected Court is a more suitable forum for
an Injunction Proceeding.
ARTICLE 11
EXECUTIVE REPRESENTATIONS
SECTION 11.01. Executive Representations. The Executive hereby represents and
warrants to the Company that (a) the execution, delivery and performance of this
Agreement by the Executive does not and will not conflict with, breach, violate
or cause a default under any contract, agreement, instrument, order, judgment or
decree to which the Executive is a party or by which he is bound, (b) the
Executive is not a party to or bound by any employment agreement, noncompetition
agreement or confidentiality agreement with any other Person that affects his
right or ability to perform the duties contemplated by this Agreement, , and (c)
upon the execution and delivery of this Agreement by the Company, this Agreement
will be the valid and binding obligation of the Executive, enforceable in
accordance with its terms.



--------------------------------------------------------------------------------

8 | Page

--------------------------------------------------------------------------------




SECTION 11.02. Company Representations. The Company hereby represents and
warrants to the Executive that (a) all acts required to be taken to authorize,
deliver and perform this Agreement and the obligations of the Company provided
for hereunder have been duly taken; and (b) upon the execution and delivery of
this Agreement by the Company, this Agreement will be valid and binding
obligation of the Company, enforceable in accordance with its terms.
ARTICLE 12
MISCELLANEOUS
SECTION 12.01. Remedies. The Company will have all rights and remedies set forth
in this Agreement, all rights and remedies which the Company has been granted at
any time under any other agreement or contract and all of the rights which the
Company has under any law. The Company will be entitled to enforce such rights
specifically, without posting a bond or other security, to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law. There are currently no disciplinary or grievance
procedures in place, there is no collective agreement in place, and there is no
probationary period.
SECTION 12.02. Consent to Amendments. The provisions of this Agreement may be
amended or waived only by a written agreement executed and delivered by the
Company and the Executive. No other course of dealing between the parties to
this Agreement or any delay in exercising any rights hereunder will operate as a
waiver of any rights of any such parties.
SECTION 12.03. Successors and Assigns. All covenants and agreements contained in
this Agreement by or on behalf of any of the parties hereto will bind and inure
to the benefit of the respective successors and assigns of the parties hereto
whether so expressed or not, provided that the Executive may not assign his
rights or delegate his obligations under this Agreement without the written
consent of the Company.
SECTION 12.04. Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be prohibited by or
invalid under applicable law, such provision will be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
this Agreement.
SECTION 12.05. Counterparts. This Agreement may be executed simultaneously in
two counterparts, any one of which need not contain the signatures of more than
one party, but all of which counterparts taken together will constitute one and
the same agreement.
SECTION 12.06. Descriptive Headings. The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement.
SECTION 12.07. Notices. All notices, demands or other communications to be given
or delivered under or by reason of the provisions of this Agreement will be in
writing and shall be delivered personally by hand, by electronic transmission
(with a copy following by hand or by overnight courier), by registered or
certified mail, postage prepaid, return receipt requested, or by overnight
courier service (charges prepaid). Communications delivered personally by hand
shall be deemed received on the date when delivered personally to the recipient;
communications sent by electronic means shall be deemed received one (1)
business day after the sending thereof; communications sent by registered or
certified mail shall be deemed received four (4) business days after the sending
thereof; and communications delivered by overnight courier shall be deemed
received one (1) business day after the date when sent to the recipient. Such
notices, demands and other communications will be sent to the Executive and to
the Company at the addresses set forth below.
If to the Executive:
To the last address delivered to the Company by the Executive in the manner set
forth herein.



If to the Company:    Arch Capital Group Ltd.
        Waterloo House
100 Pitts Bay Road
Hamilton HM 12, Bermuda
Attention: Secretary
Tel: (441) 278-9250
Fax: 441-278-9255    



--------------------------------------------------------------------------------

9 | Page

--------------------------------------------------------------------------------




or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.
SECTION 12.08. Withholding. The Company may withhold from any amounts payable
under this Agreement such federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.
SECTION 12.09. 409A and 457A. This Section 12.09 shall apply to the Executive
only if, and to the extent, he is subject to Section 409A or Section 457A of the
Code. It is intended that this Agreement will comply with Sections 409A and 457A
of the Code (and any regulations and guidelines issued thereunder), to the
extent the Agreement is subject thereto, and the Agreement shall be interpreted
on a basis consistent with such intent. If an amendment of the Agreement is
necessary in order for it to comply with Section 409A or Section 457A, the
parties hereto will negotiate in good faith to amend the Agreement in a manner
that preserves the original intent of the parties to the extent reasonably
possible. No action or failure to act, pursuant to this Section 12.09 shall
subject the Company to any claim, liability, or expense, and the Company shall
not have any obligation to indemnify or otherwise protect the Executive from the
obligation to pay any taxes, interest or penalties pursuant to Section 409A or
Section 457A of the Code.
Notwithstanding any provision to the contrary in this Agreement, if the
Executive is deemed on the date of his “separation from service” (within the
meaning of Treasury Regulation Section 1.409A-1(h)) to be a “specified employee”
within the meaning of that term under Section 409A(a)(2)(B) of the Code, then
with regard to any payment that is required to be delayed pursuant to Section
409A(a)(2)(B) of the Code (after taking into account the applicable provisions
of Treasury Regulation Section 1.409A-1(b)(9)(iii)), the portion, if any, of
such payment so required to be delayed shall not be made prior to the earlier of
(i) the expiration of the six (6)-month period measured from the date of his
“separation from service” or (ii) the date of his death (the “Delay Period”).
Upon the expiration of the Delay Period, all payments and benefits delayed
pursuant to this Section (whether they would have otherwise been payable in a
single sum or in installments in the absence of such delay) shall be paid or
reimbursed to the Executive in a lump sum, and any remaining payments due under
this Agreement shall be paid in accordance with the normal payment dates
specified for them herein. Whenever payments under this Agreement are to be made
in installments, each such installment shall be deemed to be a separate payment
for purposes of Section 409A of the Code. Notwithstanding any provision of this
Agreement to the contrary, for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment that are considered deferred compensation under
Section 409A, references to the Executive’s “termination of employment” (and
corollary terms) with the Company shall be construed to refer to the Executive’s
“separation from service” (within the meaning of Treas. Reg. Section
1.409A-1(h)) with the Company. In no case will compliance with this Section by
the Company constitute a breach of the Company’s obligations under this
Agreement.
With respect to any reimbursement or in-kind benefit arrangements of the Company
and its subsidiaries provided for herein that constitute deferred compensation
for purposes of Section 409A, except as otherwise permitted by Section 409A, the
following conditions shall be applicable: (i) the amount eligible for
reimbursement, or in-kind benefits provided, under any such arrangement in one
calendar year may not affect the amount eligible for reimbursement, or in-kind
benefits to be provided, under such arrangement in any other calendar year
(except that the health and dental plans may impose a limit on the amount that
may be reimbursed or paid), (ii) any reimbursement must be made on or before the
last day of the calendar year following the calendar year in which the expense
was incurred, and (iii) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit.
SECTION 12.10. Section 4999 of the Code. Anything in this Agreement or the
Company’s Incentive Compensation Plan to the contrary notwithstanding, in the
event it shall be determined that any payment, award, benefit or distribution
(including, without limitation, the acceleration of any payment, award,
distribution or benefit), by the Company or any of its affiliates to or for the
benefit of the Executive (whether pursuant to the terms of this Agreement or
otherwise) (a “Payment”) would be subject to the excise tax imposed by Section
4999 of the Code or any corresponding provisions of state or local tax law (the
“Excise Tax”), then such Payments shall either (a) be delivered in full, or (b)
subject to, and in a manner consistent with the requirements of Section 409A of
the Code, be reduced to the minimum extent necessary to ensure that no portion
thereof will be subject to the Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state or local income and employment
taxes and the Excise Tax, results in receipt by the Executive, on an after-tax
basis, of the greatest amount of payments and benefits, notwithstanding that all
or some portion of such payments and benefits may be subject to the Excise Tax.
In the event that any Payments are to be reduced pursuant to this Section 12.10,
then the reduction shall be applied as follows: (i) first, on a pro rata basis
to the Executive’s cash severance payments under Section 5.03 above, and
(ii) second, on a pro rata basis to Executive’s equity incentive awards. All
determinations required to be made under this Article 12 shall be made by a
nationally recognized accounting or consulting firm (other than the regular
outside accounting



--------------------------------------------------------------------------------

10 | Page

--------------------------------------------------------------------------------




firm retained by the Company) selected by the Company and agreed to by the
Executive, which agreement shall not be unreasonably withheld (the “Accounting
Firm”), which Accounting Firm shall provide detailed supporting calculations
both to the Company and the Executive within 15 business days after the receipt
of notice from the Company that the Executive has received a Payment, or such
earlier time as is requested by the Company. Any determination by the Accounting
Firm meeting the requirements of this Section 12.10 shall be binding upon the
Company and the Executive. The fees and disbursements of the Accounting Firm
shall be paid by the Company. If required, the Company shall enter into an
engagement letter with the Accounting Firm containing reasonable and customary
terms and provisions.
SECTION 12.11. No Third Party Beneficiary. This Agreement will not confer any
rights or remedies upon any person other than the Company, the Executive and
their respective heirs, executors, successors and assigns.
SECTION 12.12. Entire Agreement. This Agreement (including the documents
referred to herein) constitutes the entire agreement among the parties and
supersedes any prior understandings, agreements or representations by or among
the parties, written or oral, that may have related in any way to the subject
matter hereof, including, without limitation, the Employment Agreement, dated
November 6, 2001, between Arch Reinsurance Ltd. and the Executive (the “Prior
Agreement”). This Agreement shall serve as a written statement of employment for
purposes of Section 6 of the Bermuda Employment Act 2000.
SECTION 12.13. Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rule of strict construction will be applied against any party. Any reference to
any federal, state, local or foreign statute or law will be deemed also to refer
to all rules and regulations promulgated thereunder, unless the context requires
otherwise. The use of the word “including” in this Agreement means including
without limitation and is intended by the parties to be by way of example rather
than limitation.
SECTION 12.14. Survival. Sections 3.04, 5.03, 5.04, 6.01, 6.02, 7.01, 8.01 and
Articles 9, 10, 11 and 12 will survive and continue in full force in accordance
with their terms notwithstanding any termination of the Employment Period.
SECTION 12.15. GOVERNING LAW. ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY AND INTERPRETATION OF THIS AGREEMENT WILL BE GOVERNED BY THE LAW OF
BERMUDA, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS, SAVE THAT WHERE
PROVISIONS OF FOREIGN LAW APPLY IN THIS AGREEMENT, THEY WILL BE INTERPRETED AND
CONSTRUED IN ACCORDANCE WITH SUCH FOREIGN LAW.
SECTION 12.16. Arbitration. Save for where the Company chooses to exercise its
rights as described in Section 10.01, in the event that a dispute or difference
shall arise between the parties out of, in connection with, or concerning this
Agreement, such dispute shall be referred to and determined by a sole arbitrator
in a confidential private arbitration in accordance with the UNCITRAL rules as
same are incorporated into the Bermuda International Conciliation and
Arbitration Act 1986, except as they may be modified herein or by mutual
agreement of the parties. Any such arbitration proceeding shall take place
before a single arbitrator. The arbitrator shall be acceptable to both the
Company and the Executive. However, if the parties cannot agree on an acceptable
arbitrator, then the arbitrator is to be appointed by the Appointments’
Committee of the Chartered Institute of Arbitrators Bermuda Branch. The seat of
arbitration shall be Bermuda and it shall be conducted in the English language.
The parties shall bear their respective costs (including attorney’s fees) and
shall split the fee of the arbitrators (50% paid by the Company and 50% by the
Executive). Judgment upon the final award rendered by such arbitrator may be
entered in any court having jurisdiction thereof. Each party agrees that it
shall maintain confidentiality in respect to any arbitration between them
(including any decision rendered in such arbitration) except as necessary in
connection with an enforcement proceeding or as required by law.



--------------------------------------------------------------------------------

11 | Page

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.


 
ARCH CAPITAL GROUP LTD.
 
 
 
 
By:
/s/ Marc Grandisson
 
 
Name:
Marc Grandisson


 
 
Title:
President & Chief Operating Officer
 
 
 
 
 
 
/s/ Maamoun Rajeh
 
 
Maamoun Rajeh








--------------------------------------------------------------------------------

12 | Page